Case 1:18-cv-23329-RAR Document 128 Entered on FLSD Docket 08/23/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 1:18-cv-23329-RAR

  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,

           Plaintiff/Counter-Defendant,
  v.

  MANUEL V. FEIJOO; and
  MANUEL V. FEIJOO, M.D., P.A.,
  a Florida professional association,

           Defendants/Counter-Plaintiffs.
                                                        /

       PLAINTIFF’S RESPONSE TO DEFENDANTS’ SUPPLEMENTAL STATEMENT
       OF FACTS IN SUPPORT OF DEFENDANTS’ SUMMARY JUDGMENT MOTION
       AND IN OPPOSITION TO STATE FARM’S SUMMARY JUDGMENT MOTION

           Plaintiff, State Farm Mutual Automobile Insurance Company (“SFM”), responds to the

  Supplemental Statement of Facts (“Supplemental SOF”) filed by Defendants, Manuel V. Feijoo,

  M.D. (“Dr. Feijoo”) and Manuel V. Feijoo, M.D., P.A. (the “Clinic”) (collectively “Defendants”)

  on August 9, 2019 [ECF No. 109].

           1.     SFM disputes Defendants’ characterization of the contents of the document

  referenced in paragraph 1 of Defendants’ Supplemental SOF as the “Project Scope Memo of State

  Farm’s 2011 Feijoo Project” (the “2011 Scope Memo”) as inaccurate. For instance, and by way

  of example only, the 2011 Scope Memo:

          does not mention any deposition testimony;

          does not mention Dr. Feijoo’s billing manager by either name or title;

          does not discuss “how and why” Dr. Feijoo or the Clinic applied CPT codes; and

          makes no mention whatsoever of CPT codes 76140 or 95851.
Case 1:18-cv-23329-RAR Document 128 Entered on FLSD Docket 08/23/2019 Page 2 of 3



  This document speaks for itself.

         2.      SFM disputes Defendants’ characterization of the contents of the document

  referenced in paragraph 2 of Defendants’ Supplemental SOF as the “Multi-Claim Investigation

  Preliminary report from the 2011 Project” (the “2011 Preliminary Report”) as inaccurate. For

  instance, and by way of example only, the 2011 Preliminary Report makes no mention of the

  truthfulness or falsity of any testimony concerning “how and why [Defendants] apply CPT codes.

  . . . .” This document speaks for itself.

         3.      SFM disputes Defendants’ characterization of the deposition testimony of SFM’s

  corporate representative, Timothy Banahan, referenced in paragraph 3 of Defendants’

  Supplemental SOF as incomplete and inaccurate. The transcript speaks for itself.

         Dated: August 23, 2019

                                              Respectfully submitted,

                                              /s/ Kenneth P. Hazouri
                                              Kenneth P. Hazouri (Fla. Bar No. 019800)
                                              khazouri@dsklawgroup.com
                                              lquezada@dsklawgroup.com
                                              Andrew S. Ballentine (Fla. Bar No. 118075)
                                              aballentine@dsklawgroup.com
                                              ccammarata@dsklawgroup.com
                                              deBeaubien, Simmons, Knight,
                                              Mantzaris and Neal, LLP
                                              332 North Magnolia Avenue
                                              Orlando, Florida 32801
                                              Telephone: (407) 422-2454

                                              and

                                              DAVID I. SPECTOR, ESQ.
                                              Fla. Bar No. 086540
                                              david.spector@hklaw.com
                                              KAYLA L. PRAGID, ESQ.
                                              Fla. Bar No. 098738
                                              kayla.pragid@hklaw.com
                                              HOLLAND & KNIGHT LLP



                                                 2
Case 1:18-cv-23329-RAR Document 128 Entered on FLSD Docket 08/23/2019 Page 3 of 3



                                     222 Lakeview Avenue, Ste. 1000
                                     West Palm Beach, Florida 33401
                                     Telephone: (561) 833-2000
                                     Facsimile: (561) 650-8399

                                     Attorneys for Plaintiff/Counter-Defendant




                                        3
